                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:19-CR-227
                                           :
             v.                            :   (Chief Judge Conner)
                                           :
TRAVIS PARKER,                             :
                                           :
                   Defendant               :

                                      ORDER

      AND NOW, this 5th day of December, 2019, upon consideration of defendant’s

pending motion under Federal Rule of Criminal Procedure 17, and in light of the fact

that a suppression hearing in this matter is scheduled for December 11, 2019, it is

hereby ORDERED that the evidentiary hearing on defendant’s motion (Doc. 38) to

suppress evidence scheduled for December 11, 2019, is CANCELLED and shall be

rescheduled as soon as practicable following resolution of the instant Rule 17 issues.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
